Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is responsive to the amendment filed 10/26/2021. Claims 1-21 are currently pending. Claim 21 is added new per applicant’s request.

Response to Amendment
Applicant's amendment is entered into further examination and appreciated by the examiner.
Response to Arguments/Remarks
	Regarding remarks on the objections to the drawing, the amendment is accepted and the previous objections are withdrawn.
	Regarding remarks on the objections to the claims, the amendment is accepted and the previous objections are withdrawn.
	Regarding argument on the 35 U.S.C. §112(b) rejections, the amendment is accepted and the previous rejections are withdrawn.
Regarding argument on the 35 U.S.C. §103 rejections, applicant’s arguments have been considered but are moot in view of new ground of rejection necessitated by the amendment because the arguments do not apply to any of the references being used in the current rejection.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-5 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Avitsian (US 20140096766 A1), hereinafter ‘Avit’ in view of Mizuno (WO 2013141076 A1), hereinafter ‘Mizuno’.
As per claim 1, Avit discloses the claim as follows.
	A ventilator conduit (tubes … used to ventilate patients [0004]) for a reversible airway device (reversible airway device [0007]), the reversible airway device comprising a supra-glottic support member directly connected to an end of a tubular guide, (reversible airway device, a supra-glottic airway support 12 ‘e.g., comprising a tubular guide 16 and a laryngeal mask 18’ [0038, Fig. 1], supra-glottic support member … is connected to, a distal end portion 22 of the tubular guide [0039, Fig. 1-2], showing direct connection between supra-glottic support member and the tubular guide)
	the tubular guide including oppositely disposed proximal and distal end portions and a tubular guide lumen, which extends between the proximal and distal end portions and is defined by an inner surface of the tubular guide, the reversible airway device being physically free of an endotracheal tube, (The tubular guide can have a distal end portion, a proximal end portion, and a first passageway extending between the distal and proximal end portions, implying the tubular guide being physically free of an endotracheal tube)
	the ventilator conduit comprising: 	a hollow tube including a first end, a second, end, and a ventilator conduit lumen extending between the first and second ends, (endotracheal tube [an endotracheal tube 14 [0038, Fig. 1], equivalent to a hollow tube including a first end, a second, end, and a ventilator conduit lumen extending between the first and second ends])
	the first end being adapted for connection to a ventilator circuit and the second end being adapted for insertion into the tubular guide lumen of the reversible airway device; (to the patient though the endotracheal tube via a ventilator [0004, 0044, 0053], By "reversible", it is meant that an artificial airway … can be readily exchanged for an artificial airway provided by the endotracheal tube 14 without removing or disconnecting any component(s) of the airway device 10, and while maintaining continuous, uninterrupted ventilation [0038])

Avit further discloses tube goes through along the longitudinal axis of the tubular guide (the endotracheal tube 14 to translate along the longitudinal axis of the tubular guide 16, while simultaneously preventing a gas, gas mix, etc., to flow between the distal and proximal end portions 22 and 26 of the tubular guide [0045, Figs. 2A-2B]), but is not explicit regarding 
	“wherein at least the second end of the hollow tube is sized and dimensioned so that, upon insertion of the hollow tube into the tubular guide, an outer surface of the 

Mizuno discloses “outer surface of a tube can fit into inner wall surface of another tube for airtight connection” (the tracheal tube body 2 is fitted and connected to the first connection 30 and held in airtight and the inner wall surface and the tracheal tube body 2 of the outer wall surface of the first connection 30 [pg. 6 line 14-17, Fig. 2, 4-5]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of Avit in view of Mizuno to size the second end of the hollow tube so that, upon insertion of the hollow tube into the tubular guide, an outer surface of the second end is brought into direct contact with a portion of the inner surface of the tubular guide to form an air-tight seal between the outer surface of the second end and the inner surface of the tubular guide for an effective air ventilation to the patient without risking disconnection or loss of the patient’s airway during treatment. (Alvis - ventilating a subject using the airway device that does not risk disconnection or loss of the patient’s airway during ventilation [0002]) (Mizuno - in the above-described sputum suction operation, since the ventilator is once removed from the intubation device, oxygen is not supplied to the patient during the sputum suction operation, and there is a risk that the patient will become hypoxemia [pg. 3 line 3-6]) and 

a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

As per claim 10, Avit discloses the claim as follows.
	A system (configuration of the airway device [0020, Fig. 5]) for ventilating a patient, (ventilate patients [0004]) the system comprising:
	a reversible airway device, (reversible airway device [0007]) the reversible airway device comprising a supra-glottic support member directly connected to an end of a tubular guide, (reversible airway device, a supra-glottic airway support 12 ‘e.g., comprising a tubular guide 16 and a laryngeal mask 18’ [0038, Fig. 1], supra-glottic support member … is connected to, a distal end portion 22 of the tubular guide [0039, Fig. 1-2], showing direct connection between supra-glottic support member and the tubular guide)
	the tubular guide including oppositely disposed proximal and distal end portions and a tubular guide lumen, which extends between the proximal and distal end portions and is defined by an inner surface of the tubular guide, the reversible airway device being physically free of an endotracheal tube, (The tubular guide can have a distal end portion, a proximal end portion, and a first passageway extending between the distal and proximal end portions, endotracheal tube can be slidably disposed within the first passageway and have implying the tubular guide being physically free of an endotracheal tube) and
	a ventilator conduit (tubes … used to ventilate patients [0004]) disposed within the tubular guide, (The tubular guide can have a distal end portion, a proximal end portion, and a first passageway extending between the distal and proximal end portions, endotracheal tube can be slidably disposed within the first passageway and have a second passageway that is concentric with the first passageway [0010])
	the ventilator conduit comprising 	a hollow tube including a first end, a second, end, and a ventilator conduit lumen extending between the first and second ends, (endotracheal tube [an endotracheal tube 14 [0038, Fig. 1], equivalent to a hollow tube including a first end, a second, end, and a ventilator conduit lumen extending between the first and second ends])
	the first end being adapted for connection to a ventilator circuit and the second end being adapted for insertion into the tubular guide lumen of the reversible airway device; (to the patient though the endotracheal tube via a ventilator [0004, 0044, 0053], By "reversible", it is meant that an artificial airway … can be readily exchanged for an artificial airway provided by the endotracheal tube 14 without removing or disconnecting any component(s) of the airway device 10, and while maintaining continuous, uninterrupted ventilation [0038])

Avit further discloses tube goes through along the longitudinal axis of the tubular guide (the endotracheal tube 14 to translate along the longitudinal axis of the tubular guide 16, 
	“wherein at least the second end of the hollow tube is sized and dimensioned so that, upon insertion of the hollow tube into the tubular guide, an outer surface of the second end is brought into direct contact with a portion of the inner surface of the tubular guide to form an air-tight seal between the outer surface of the second end and the inner surface of the tubular guide”.

Mizuno discloses “outer surface of a tube can fit into inner wall surface of another tube for airtight connection” (the tracheal tube body 2 is fitted and connected to the first connection 30 and held in airtight and the inner wall surface and the tracheal tube body 2 of the outer wall surface of the first connection 30 [pg. 6 line 14-17, Fig. 2, 4-5])

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of Avit in view of Mizuno to size the second end of the hollow tube so that, upon insertion of the hollow tube into the tubular guide, an outer surface of the second end is brought into direct contact with a portion of the inner surface of the tubular guide to form an air-tight seal between the outer surface of the second end and the inner surface of the tubular guide for an effective air ventilation to the patient without risking disconnection or loss of the patient’s airway during treatment and 

a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). .

As per claims 2 and 11, Avit and Mizuno disclose the claims 1 and 10 above.
Chris already discloses wherein only the outer surface of the second end is brought into direct contact with the portion of the inner surface of the tubular guide upon insertion of the hollow tube into the tubular guide (connector 82 that can be plugged into the input port 72 of the resuscitation attachment 70 [0080, Fig. 6]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Chris to bring only the outer surface of the second end into direct contact with the portion of the inner surface of the tubular guide upon insertion of the hollow tube into the tubular guide helping a tight seal between tube and guide for an effective air ventilation to the patient without risking disconnection or loss of the patient’s airway during ventilation.

As per claims 3 and 12, Avit and Mizuno disclose the claims 1 and 10 above.
Avit already discloses wherein the hollow tube has a length that is greater than a length of the tubular guide (see the lengths of endotracheal tube and the guide [Fig. 5]).

As per claims 4 and 13, Avit and Mizuno disclose the claims 3 and 12 above.
Avit already discloses wherein a length of the hollow tube extends beyond the proximal end of the tubular guide when the hollow tube is inserted within the tubular guide (see the end of endotracheal tube stretching out beyond the distal end of the guide [Fig. 5]).

As per claims 5 and 14, Avit and Mizuno disclose the claims 1 and 10 above.
Avit recites a sealing mechanism in a lumen of the guide tube (a sealing mechanism can be disposed within the first passageway and be configured to occlude the flow of a gas through the first passageway [0008]), but is not explicit regarding “a sealing member associated with a portion of the hollow tube”.

Chris discloses a seal ring around the endotracheal tube (A seal ring 13 in the passageway forms a seal around the endotracheal tube as the endotracheal tube
is inserted through the ventilation attachment 100 and along the guide 12. [0101, Fig. 24-25])

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Chris to including a sealing member associated with a portion of the hollow tube for an effective air ventilation to the patient.

	Claims 6-7, 9, 15-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Avit and Mizuno in view of Gavriely (WO 2004043527 A2), hereinafter ‘Gavrie’.
As per claims 6 and 15, Avit and Mizuno disclose the claims 5 and 13 above.
The set forth combined prior art is silent regarding “the sealing member comprises an inflatable balloon disposed circumferentially around a portion of the hollow tube”.

Gavrie discloses the sealing member comprising an inflatable balloon disposed circumferentially around a portion of a hollow tube (a tight seal, gas delivery tube [pg. 1 line 23-24, Fig. 3A-3D, 4], balloon is inflated, around the tube [pg. 5-7, Fig. 3A-3D]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Gavrie to include an inflatable balloon disposed circumferentially around a portion of a hollow tube as a sealing member for an effective air ventilation to the patient.

As per claims 7 and 16, Avit and Mizuno disclose the claims 5 and 13 above.
Avit discloses a material of a tubular guide (The tubular guide 16 can be made from one or a combination of materials, such as plastic, with sufficient strength and rigidity [0040]) and inflatable … member of an airway mask (an inflation tube 32 (FIG. 1) and an air valve 34 for inflating and deflating an inflatable portion 36 or member (e.g., a cuff) of the laryngeal mask [0042]), but is not explicit regarding 


Gavrie discloses “a deformable material that is circumferentially around a portion of the hollow tube, the deformable material having a first shape that changes to a second different shape when the hollow tube is inserted into the tubular guide such that the second shape creates an air-tight seal between the inner surface of the tubular guide and outer surface of the sealing member” (a tight seal, gas delivery tube [pg. 1 line 23-24, Fig. 3A-3D, 4], balloon is inflated, around the tube [pg. 5-7, Fig. 3A-3D], inflatable/deflatable elastic sleeve ‘cuff balloon’ [pg. 5 line 6], an inflatable sleeve attached to the tube by an air-tight ‘hermetic’ binding [pg. 5 line 13-14]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Gavrie to include a deformable material disposed circumferentially around a portion of a hollow tube as a sealing member for an effective air ventilation to the patient.
	
As per claims 9 and 18, Avit, Mizuno and Gavrie disclose the claims 7 and 16 above.


Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Gavrie to directly attach a deformable material to, and circumferentially envelops a portion of the outer surface of a hollow tube as a sealing member for an effective air ventilation to the patient.

	Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Avit and Mizuno and Gavriely in view of Christopher (US 20010050082 A1), hereinafter 'Chris'.
As per claims 8 and 17, Avit, Mizuno and Gavrie disclose the claims 7 and 16 above.
Avit discloses a material of a tubular guide as rigid (The tubular guide 16 can be made from one or a combination of materials, such as plastic, with sufficient strength and rigidity [0040])

Chris discloses an inflatable material of an airway mask as soft (inflatable member, mask 30 is preferably made of a soft, flexible material ‘e.g., a polymer or rubber’ [0073]).

.

	Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Avit and Mizuno in view of Chris.
As per claim 19, Avit discloses the claim as follows.
	A method for ventilating a subject, (method for ventilating a subject [0002])
the method comprising the steps of:
	inserting a reversible airway device, without an endotracheal tube associated therewith, into an airway of the subject, (the laryngeal mask can be inserted into the subject, After inserting the laryngeal mask, the endotracheal tube can be deployed [0010], implying an absence of endotracheal tube associated with the reversible airway device when the airway device is inserted)
	the reversible airway device comprising a supra-glottic support member directly connected to the end a tubular guide; (reversible airway device, a supra-glottic airway support 12 ‘e.g., comprising a tubular guide 16 and a laryngeal mask 18’ [0038, Fig. 1], supra-glottic support member … is connected to, a distal end portion 22 of the tubular guide [0039, Fig. 1-2], showing direct connection between supra-glottic support member and the tubular guide)


	“inserting a ventilator conduit into the tubular guide so that an outer surface of a second end of the ventilator conduit is brought into direct contact with a portion of an inner surface of the tubular guide to form an air-tight seal between the outer surface of the second end and the inner surface of the tubular guide” and “connecting a first end of the ventilator conduit to a ventilator circuit”.

Mizuno discloses “outer surface of a tube can fit into inner wall surface of another tube for airtight connection” (the tracheal tube body 2 is fitted and connected to the first connection 30 and held in airtight and the inner wall surface and the tracheal tube body 2 of the outer wall surface of the first connection 30 [pg. 6 line 14-17, Fig. 2, 4-5]).

Chris discloses “connecting a first end of the ventilator conduit to a ventilator circuit” (A ventilation port adjacent to the proximal opening of the guide supplies a flow of air/oxygen [0040]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of Avit in view of Mizuno and Chris to insert a ventilator conduit into the tubular guide and connect a first end of the ventilator conduit to a ventilator circuit for an effective air ventilation to the patient and 

a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

As per claim 20, Avit discloses the claim as follows.
	A method for ventilating a subject (method for ventilating a subject [0002]) that is intubated with an endotracheal tube of a reversible airway device, (ventilation begins with a supra-glottic support device ‘e.g., a LMA’ and intubated subsequently [0006], provide intubation [0037])
	the method comprising the steps of: detaching the endotracheal tube from the reversible airway device, the reversible airway device comprising a supra-glottic support member directly connected to an end of a tubular guide; (When intubation with the endotracheal tube 14 is no longer necessary, the distal end 38 withdrawn into the tubular guide as shown in Fig. 9 step 82 [0054], reversible airway device, a supra-glottic airway support 12 ‘e.g., comprising a tubular guide 16 and a laryngeal mask 18’ [0038, Fig. 1], supra-glottic support member … is connected to, a distal end portion 22 of the tubular guide [0039, Fig. 1-2], showing direct connection between supra-glottic support member and the tubular guide)

However, Avit is silent regarding “inserting a ventilator conduit into the tubular guide so that an outer surface of a second end of the ventilator conduit is brought into direct 

Mizuno discloses “outer surface of a tube can fit into inner wall surface of another tube for airtight connection” (the tracheal tube body 2 is fitted and connected to the first connection 30 and held in airtight and the inner wall surface and the tracheal tube body 2 of the outer wall surface of the first connection 30 [pg. 6 line 14-17, Fig. 2, 4-5]).
Chris discloses “connecting a first end of the ventilator conduit to a ventilator circuit” (A ventilation port adjacent to the proximal opening of the guide supplies a flow of air/oxygen [0040]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of Avit in view of Mizuno and Chris to insert a ventilator conduit into the tubular guide and connect a first end of the ventilator conduit to a ventilator circuit for an effective air ventilation to the patient and 
	it would have been also an obvious matter of design choice to configure the size of the hollow tube to meet the customized requirement of the product since such
a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Avit and Mizuno in view of Liu (CN 209575465 U), hereinafter ‘Liu’.
As per claim 21, Avit and Mizuno disclose the claim 1 set forth above.
Avit discloses the length of the endotracheal tube to be substantially disposed in a passway (entire length of the endotracheal tube [0043, claims 6 and 15]), but is silent regarding 
	a length of the hollow tube is configured such that the second end of the hollow tube is prevented from extending beyond the supra-glottic support member when the hollow tube is inserted into the tubular guide lumen of the reversible airway device.

Liu discloses adjusting length of a tube preventing the tube extending beyond the inlet (prevent tube portion 41 further extends through the inlet 12 of the trend, the endoscope tube 3 can be easily adjusting length of extending into medical channel 1 inside).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Liu to configure a length of the hollow tube such that the second end of the hollow tube is prevented from extending beyond the supra-glottic support member when the hollow tube is inserted into the tubular guide lumen of the reversible airway device for an effective air ventilation to the patient and 
	it would have been also an obvious matter of design choice to configure the length of the hollow tube to meet the customized requirement of the product since such


Notes with regard to Prior Art
	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
	Hoskin (US 20180214160 A1) also discloses “outer surface of a tube can fit into inner wall surface of another tube for airtight connection” (The airline 110 may be applied to the end of the airline connector sleeve 38 at the balloon bladder neck by insertion of the outer tube surface of one airline 110 end within the inner tube surface of the airline connector sleeve 38, air tight seal [0105]).
	Splandorfer (US 20140326238 A1) discloses an automated drug delivery and monitoring system for use on mechanically ventilated patients. Medication in the form of respirable particles is transported through ventilator circuitry by a delivery unit [abs]. Splandorfer also discloses a use of the conduit of the mechanical ventilator [0025].
	Miller (CN 102917747 A) discloses “air pipe inner pipe 10 comprises a connection member 20, airway tube 30 and sealing member 40. inner pipe of the air pipe 10 is adapted through air duct opening into a patient so that the connection member 20 extending from the mouth of the patient, and the sealing member 40 are housed in the air tube of the patient” [0062, Fig. 1], ventilation passage pipe 20 [0063]).
	Pal (US 20060263145 A1) discloses “Medical delivery system having internal cannulated joints, An internal … member has a distal mating end portion, the insert 
	Hernandez (M. R. Hernandez and et al, “Evolution of the Extraglottic Airway: A Review of Its History, Applications, and Practical Tips for Success”, International Research Society, February 2012 • Volume 114 • Number 2, www.anesthesia-analgesia.org) discloses various types of airway mask (Fig. 1 LMA Classis; Fig. 7 shows the airway mask and ET tube in it; Fig. 15 shows “ventilating tube” inside the airway mask guide tube).
Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to, whose telephone number is (408)918-7569.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 



/DOUGLAS KAY/Primary Examiner, Art Unit 2865